DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-14 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of detecting gestures using the depth perceptive sensors (see Rafii ‘565) . However, The prior art of record fails to teach or suggest by a single reference or combination of references a method (apparatus or computer program) A method for gesture recognition based on depth information from a camera by capturing, at the camera system, a video frame and depth information associated with the video frame, identifying a foreground portion of the video frame based on the depth information, modifying the video frame by altering a color mode of the foreground portion, determining whether the altered foreground portion matches one or more predefined gestures in a database; and in accordance with a determination that the altered foreground portion matches the one or more predefined gestures in the database, determining whether one or more subsequent video frames matches the one or more predefined gestures in the database to produce a recognized gesture., as recited by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

3.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al. (2017/0068849( teaches an apparatus and method of hand gesture recognition based on depth image.
Kounavis (2016/0283768) teaches a reliable fingertip and arm detection.
Zhang et al. (10,891,473) teaches a method and device for use in hand gesture recognition.
Zhang et al. (9,990,050) teaches a dynamic hand gesture recognition using depth data.
Stoppa et al. (9,129,155) teaches systems and methods for initializing motion tracking of human hands using template matching within bounded regions determioned using depth map.

4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

December 18, 2021